DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended. 
Claims 1-16 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizio (US 2006/0027673) in view of Dytch et al (US 4,638,147).

With regards to claim 1, Fabrizio discloses a method of operating a tankless water heater (operating tankless water heater system 100, Fig. 1) for heating a continuous supply of water (supply of water 110 to inlet 112 and outlet 114, Fig. 1), the method comprising the steps of:
detecting a flow condition of water within a heating chamber of a heater assembly of the tankless water heater (detecting flow by flow sensor 450 in liquid inlet channel 404, Fig. 4a);
regulating electrical current (flow rate sensed by flow sensor resulting in a control signal to control associated electrical resistance elements, paragraph 0053, lines 8-12) to a first heating element and a second heating element in response to the detected flow condition (flow conditions of about .5 gpm, 1.0 gpm and 1.5 gpm, Fig. 8), both the first and second heating elements being located in the heating chamber (heating elements located in liquid heater 400, Fig. 4a).
Fabrizio does not disclose the first heating element having a first wattage and the second heating element having a second wattage, the second wattage being different than the first wattage; and detecting a first flow condition and providing electrical current to the first heating element and providing no electrical current to the second heating element at any time during detection of the first flow condition, detecting a second flow condition and providing electrical current to the second heating element and providing no electrical current to the first heating element during the entire time the second flow condition is detected, and detecting a third flow condition and providing electrical current to both of the first and second heating elements while the entire time the third flow condition.
Dytch et al teaches the first heating element having a first wattage and the second heating element having a second wattage, the second wattage being different than the first wattage (element 17 is 860 watts and element 18 is 900 watts, col 6, lines 55-60); and detecting a first flow condition and providing electrical current to the first heating element and providing no electrical current to the second heating element at any time during detection of the first flow condition (flow condition needed for just element 17 to be on, Fig. 3), detecting a second flow condition and providing electrical current to the second heating element(flow condition 18 or 19 are on, Fig. 3 and when the element 17 is burst fired and turned on and off, col 7, lines 11-15) and providing no electrical current to the first heating element the entire time the second flow condition is detected (number of on and off cycles per second of the element 17 can be adjusted by the control means 30, col 7, lines 43-46), and detecting a third flow condition(flow condition 18 or 19 are on, Fig. 3 and when the element 17 is burst fired and turned on and off, col 7, lines 11-15) and providing electrical current to both of the first and second heating elements while the entire time the third flow condition (number of on and off cycles per second of the element 17 can be adjusted by the control means 30, col 7, lines 43-46).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating method of Fabrizio with the different wattage and power scheme as taught by Dytch et al in order to provide efficient powering of a water heater.
With regards to claim 2, Fabrizio discloses wherein during the detecting step, the first flow condition is detected at a flow rate of greater than 0.2 gallons per minute and less than 0.4 gallons per minute (flow rate exceeds about .4 gpm where “about” allows for less than or above .4 gpm, paragraph 0032,lines 18-21).
With regards to claims 3 and 6, Fabrizio discloses wherein during the detecting step, the second flow condition is detected of a flow rate of greater than 0.4 gallons per minute and less than 1.0 gallons per minute (.4 gpm to about 1 gpm, paragraph 0040, lines 3-4).
With regards to claims 4 and 7, Fabrizio discloses wherein during the detecting step, the third flow is detected at a flow rate of greater than 1.0 gallons per minute (between 1 gpm and 1.5 gpm, Fig. 8).
With regards to claims 5 and 8, Fabrizio discloses wherein the regulating step regulates the electrical current provided to the first and second heating elements to provide water at an outlet (regulate heating elements to provide water to liquid outlet 410, Fig. 4A) of the tankless water heater at a common predetermined temperature during detection of any of the first, second and third flow conditions (flow detection of .5, 1 gpm and 1.5 gpm has a standard of the heating, Fig. 8). 
With regards to claims 14-16, Fabrizio discloses the step of not energizing the first heating element when neither the first,  second and third flow conditions are detected (the controller is configured to prevent energizing an electrical resistance heating element of the liquid heater until the flow rate exceeds .4 gpm, paragraph 0032, lines 10-13). 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizio and Dytch et al as applied to claims 1-8 and 14-16 above, and further in view of Stebbins et al (US 2015/0184890).

With regards to claim 9, Fabrizio and Dytch et al does not teach wherein the first heating element and the second heating element are located in series in the heating chamber.
Stebbins et al teaches a tankless heater system wherein the first heating element and the second heating element are located in series in the heating chamber (fluid is heated by heating elements 110-113 as it flows in a series manner through tubes 102-105, paragraph 0011, lines 1-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating chamber of Fabrizio and Dytch et al with the series network of heating elements as taught by Stebbins et al to provide efficient temperature control in a tankless heating system. 
With regards to claim 10, Stebbins et al teaches wherein the second heating element is located downstream of the first heating element (heating element 112 is downstream of heating element 113, Fig. 2).
With regards to claim 11, Stebbins et al teaches wherein the first heating element is axially oriented with respect to flow of water through the heating chamber (heating element 113 is axially oriented in tube 105 which waters flows, Fig. 1).
With regards to claims 12 and 13, Stebbins et al teaches wherein the second heating element is axially oriented with respect to flow of water through the heating chamber (heating element 112 is axially oriented in tube 104 which waters flows, Fig. 1).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the prior art does not teach or disclose the amended features of claim 1. 
Examiner’s response: Applicant has amended claim 1 to include “detecting a second flow condition and providing electrical current to the second heating element and providing no electrical current to the first heating element during the entire time the second flow condition is detected and detecting a third flow condition and providing electrical current to both of the first and second heating elements while the entire time the third flow condition is detected”. Dytch et al teaches the first heating element having a first wattage and the second heating element having a second wattage, the second wattage being different than the first wattage (element 17 is 860 watts and element 18 is 900 watts, col 6, lines 55-60); and detecting a first flow condition and providing electrical current to the first heating element and providing no electrical current to the second heating element at any time during detection of the first flow condition (flow condition needed for just element 17 to be on, Fig. 3), detecting a second flow condition and providing electrical current to the second heating element(flow condition 18 or 19 are on, Fig. 3 and when the element 17 is burst fired and turned on and off, col 7, lines 11-15) and providing no electrical current to the first heating element the entire time the second flow condition is detected (number of on and off cycles per second of the element 17 can be adjusted by the control means 30, col 7, lines 43-46), and detecting a third flow condition(flow condition 18 or 19 are on, Fig. 3 and when the element 17 is burst fired and turned on and off, col 7, lines 11-15) and providing electrical current to both of the first and second heating elements while the entire time the third flow condition (number of on and off cycles per second of the element 17 can be adjusted by the control means 30, col 7, lines 43-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/               Examiner, Art Unit 3761                                                                                                                                                                                         
                                                                                                                                                                                                    /TU B HOANG/     Supervisory Patent Examiner, Art Unit 3761